
	
		II
		112th CONGRESS
		2d Session
		S. 3368
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2012
			Mr. Roberts introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Food and Nutrition Act to prohibit the
		  provision of funds made available to carry out that Act in any State that
		  allows income deductions for controlled substances, including medical
		  marijuana.
	
	
		1.Prohibition on assistance in
			 States allowing income deductions for controlled substancesSection 5 of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2014) is amended by adding at the end the following:
			
				(o)Prohibition on
				assistance in States allowing income deductions for controlled
				substancesNone of the funds
				made available to carry out this Act may be provided to households in any State
				that allows income deductions for controlled substances prohibited by Federal
				law as specified by schedule I of section 202(c) of the Controlled Substances
				Act (21 U.S.C. 812(c)), including medical
				marijuana.
				.
		
